Case 16-31602            Doc 1661        Filed 05/28/19 Entered 05/28/19 16:05:16                      Desc Main
                                          Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                       :
 In re                                 :                              Chapter 11
                                       :
 KAISER GYPSUM COMPANY, INC., et al.,1 :                              Case No. 16-31602 (JCW)
                                       :
           Debtors.                    :                              (Jointly Administered)
                                       :

                              NOTICE OF PROPOSED AGENDA OF
                            MATTERS SCHEDULED FOR HEARING ON
                             THURSDAY, MAY 30, 2019, AT 9:30 A.M.


                          UNCONTESTED MATTER GOING FORWARD

1.     Application of the Debtors to Retain and Employ Hilsoft Notifications as Debtors’
Notice Expert as of March 25, 2019 [Docket No. 1609]

         a.       Related Pleadings: None.

         b.       Objection Deadline: May 9, 2019

         c.       Status: This matter is going forward.

Requests for telephonic appearances should be directed to hearings@ncwd.net.

This, the 28th day of May, 2019.
                                                      RAYBURN COOPER & DURHAM, P.A.

                                                      By:       /s/ John R. Miller, Jr.
                                                                John R. Miller, Jr.
                                                                N.C. State Bar No. 28689
                                                                1200 Carillion, 227 West Trade Street
                                                                Charlotte, NC 28202
                                                                (704) 334-0891

                                                      Counsel to the Debtors and Debtors in possession

1       The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.

                                                   {00326014 v 1 }1
